DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 66-69, 71, 75, 78, 81-82, 87-89, 100, 103-105, 108, and 110-114 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 66 filed on 12/14/2020 could either not be found or was not suggested in the prior art of record.
	With respect to claim 66, the prior art does not disclose or render obvious at the effective filing date of the invention: the method of applying traction to the target tissue with the internal member by retracting the internal member from a distal position towards and past the pair of external members to a proximal position while engaging a proximal surface of the target tissue with the pair of external members, wherein the pair of external members are configured to apply counter-traction on opposing lateral sides of the internal member, wherein the target tissue is re-shaped so ast o have a pair of laterally facing surfaces each extending between the internal member and one of the external members, in combination with the other limitations of the independent claim.
	The closest prior art is Roshanali et al. (US Patent No. 8,398,658 B2), which discloses a method of placing a suture in a tissue of a patient (abstract), comprising: inserting an endoscopic tissue retraction device (100 in Fig. 1) into the body of a patient (see Fig. 4); advancing a distal portion (end shown in Fig. 1) of the endoscopic tissue 100) toward a target tissue of the patient (see Fig. 4), the distal portion (portion shown in Fig. 1) comprising an internal member (‘b’, ‘c’, and ‘a’) and a pair of spaced-apart external members (perpendicular pair of ‘f’), the internal member (‘b’, ‘c’, and ‘a’) being longitudinally movable relative to the pair of external members (‘f’) along a plane extending between the pair of external members (see guide rod ‘b’, abstract: “the guide rod drives the distal jaw to pass a pericardium patch”); advancing the internal member (‘b’, ‘c’, and ‘a’) of the tissue retraction device (100) through the target tissue to engage a distal surface of the target tissue (see Fig. 4, inner wall of tissue is engaged by unmarked inner member); and placing one or more sutures in the target tissue (col. 5, lines 35-39: “A long malleable needle is employed extracorporeally to pass a suture thread into the space between the guide rod (b) and the internal part of the cylindrical base (d) and to suture the pericardium patch onto the ASD rim through the suture-guide channels (c) and (f)”).
	However, Roshanali et al. fails to disclose applying traction to the target tissue with the internal member by retracting the internal member from a distal position towards and past the pair of external members to a proximal position while engaging a proximal surface of the target tissue with the pair of external members, wherein the pair of external members are configured to apply counter-traction on opposing lateral sides of the internal member, wherein the target tissue is re-shaped so ast o have a pair of laterally facing surfaces each extending between the internal member and one of the external members. Furthermore, the prior art of record does not suggest any motivation to modify the Roshanali et al. disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                         
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771